     Case 3:20-cv-01518-S Document 26 Filed 10/27/20               Page 1 of 3 PageID 364



                            United States District Court
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MARCELYN MOORE                                 §
                                               §
v.                                             §     CIVIL ACTION NO. 3:20-CV-1518-S
                                               §
C.R. BARD INCORPORATED et al.                  §

                                     SCHEDULING ORDER

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure (“FRCP”), the Local Civil

Rules of the United States District Court for the Northern District of Texas (“LR”), and the Civil

Justice Expense and Delay Reduction Plan of the United States District Court for the Northern

District of Texas (the “Plan”), the Court ORDERS as follows:

        1.     This case is set for jury trial on the Court’s three-week docket beginning June

27, 2022 (the “Trial Setting”). Trial may commence any time during this three-week docket. If

the case is not reached at this setting, it will be reset after considering input from the parties.

Reset or continuance of the Trial Setting does not alter the deadlines in this Order unless

expressly provided by court order.

        2.     Unless otherwise indicated, the parties may by written agreement alter the

deadlines in this paragraph without the need for court order. No continuance of the Trial Setting,

motion deadline, or the final pretrial conference will be granted due to agreed extensions of these

deadlines. Motions may become moot due to trial if filed after the deadlines in this Order.

Deadlines are as follows:

               a. 26 weeks before trial     – Motions for leave to join additional parties;

               b. 26 weeks before trial     – Motions for leave to amend pleadings;

               c. 25 weeks before trial     – Disclosure of experts for the party with burden of
                                              proof;
   Case 3:20-cv-01518-S Document 26 Filed 10/27/20                  Page 2 of 3 PageID 365



               d. 21 weeks before trial     – Disclosure of opposing experts;

               e. 19 weeks before trial     – Disclosure of rebuttal experts;

               f. 12 weeks before trial     – Discovery closes; discovery requests must be
                                              commenced in time to permit response by this
                                              date;

               g. 17 weeks before trial     – All motions, including any objections to expert
                                              testimony. This deadline must be at least 120
                                              days before trial. Parties may not alter this
                                              deadline for dispositive motions or objections
                                              to/motions to strike expert testimony.

       3.      A motion or objection to the taking of a deposition that is filed within five

business days of the notice has the effect of staying the deposition pending court order on the

motion or objection; otherwise the deposition will not be stayed except by court order.

       4.      The parties shall file all pretrial materials 30 days before the Trial Setting. Failure

to timely file pretrial materials may result in dismissal for want of prosecution. Pretrial materials

shall include the following:

               a.      Pretrial order pursuant to LR 16.4;

               b.      Exhibit lists, witness lists, and deposition designations pursuant to LR
                       26.2 and FRCP 26(a)(3). Witness lists should include a brief summary of
                       the substance of anticipated testimony (not just a designation of subject
                       area) and the likelihood of testimony at trial. Exhibit lists must include
                       any materials to be shown to the jury, including demonstrative aids;

               c.      Proposed jury charge or proposed findings of fact and conclusions of law.
                       Such documents shall be both e-filed and emailed in “Word” format to
                       Scholer_Orders@txnd.uscourts.gov. Any objections to the proposed jury
                       charge shall be filed no later than 5 days before the final pretrial
                       conference. Objections not so disclosed are waived unless excused by the
                       Court for good cause;

               d.      Motions in limine;

               e.      Requested voir dire questions.



                                                 2
   Case 3:20-cv-01518-S Document 26 Filed 10/27/20                 Page 3 of 3 PageID 366



       5.      The pretrial conference shall be held on June 3, 2022, at 1:00 p.m. Lead counsel

must attend. The parties shall be prepared to address all exhibits, witnesses, deposition excerpts,

motions in limine, trial briefs, requested voir dire questions, and any objections to such filings.

The Court expects the parties to have conferred and reach agreement where possible prior to the

final trial conference. The parties shall bring their proposed exhibits labeled as required by LR

26.2(a).

       SO ORDERED.

       SIGNED October 27, 2020.


                                                     ____________________________________
                                                     KAREN GREN SCHOLER
                                                     UNITED STATES DISTRICT JUDGE




                                                3
